                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                                  )
                                                          )
                 v.                                       )                       No. 1:18-cr-033–25-JL
                                                          )
PAUL AARON                                                )
                                                          )


      UNITED STATES’ OBJECTION TO DEFENDANT’S MOTION TO SUPPRESS

         While conducting a wiretap investigation of a drug trafficking organization, officers

identified a phone number used by a person ordering kilograms of fentanyl from distributor,

Sergio Martinez. Intercepted calls over that number and surveillance led to the defendant’s arrest

on March 7, 2018. The defendant was identified during booking, confirming that he, Paul Aaron,

was the person using the phone to order fentanyl from Sergio Martinez. On October 9, 2018, the

Court held a hearing on the defendant’s motion to suppress evidence seized pursuant to a search

of his residence and person on March 7, 2018. Because of evidence presented by the defendant at

that hearing, the government assented to the defendant’s motion to suppress. The Court granted

the motion. 1

         The defendant now claims that his arrest on March 7, 2018, was unlawful and therefore

that his “identifying information . . . and the fruits thereof” should be suppressed as well. The

defendant’s arrest, however, was supported by probable cause and his identity, therefore, should

not be suppressed. Alternatively, even if the Court concludes that the arrest was unlawful, the

defendant’s identity should not be suppressed because officers did not exploit the illegal arrest


1
  During that hearing, items B and C in the defendant’s “Motion to Suppress II,” were suppressed by agreement of
both parties. The defendant does not specify why item D should be suppressed other than that it is arguably a “fruit
of” the defendant’s allegedly unlawful arrest. Therefore, the government has not separately addressed it, presuming
that the defendant agrees that if his identity is not suppressed, the telephone seized pursuant to the April 9, 2018,
search warrant should not be suppressed either.
for the purpose of identifying him. See United States v. Oscar-Torres, 507 F.3d 224, 230 (4th

Cir. 2007). Finally, even if the Court were to suppress the identifying information initially

learned during the arrest, the defendant subsequently identified himself during intercepted calls

to a coconspirator. Those statements cannot be suppressed because they are sufficiently

attenuated from any prior taint and officers would have inevitably discovered his identity.

Murray v. United States, 487 U.S. 533, 536-37 (1988).

   I. The Defendant’s March 7, 2018 Arrest Was Supported by Probable Cause.

       On March 7, 2018, DEA agents were monitoring the wiretap of Sergio Martinez’s

telephones. They and other investigators involved in the arrest were aware of the following

information:

       a. The Sergio Martinez DTO used taxis to deliver drugs to their largest customers.

       On February 2, 2018, investigators intercepted Sergio Martinez telling a drug customer,

later identified as Steven Lessard, that he would send him “one.” Investigators observed a taxi

pick up a distributor outside the drug trafficking organization’s (“DTO”) stash house and then

conducted a traffic stop of the taxi. Julio Colon was identified as the taxi driver. The distributor

was in the back seat with a kilogram of fentanyl, confirming that Lessard’s order of “one” meant

one kilogram. Immediately after the stop, Sergio Martinez called the taxi driver and discussed

the circumstances of the arrest. The calls make clear that the taxi driver was aware that the

distributor had drugs in the back of the taxi.

       On February 23, 2018, Sergio Martinez sent another kilogram of fentanyl to Lessard.

Sergio Martinez called the same taxi driver, and asked if he could make a delivery that evening.

The taxi driver said that he would send his friend instead. Investigators conducted surveillance of

Lessard’s residence and observed a taxi arrive outside around the time the delivery was to occur.



                                                  2
An unidentified male exited the taxi, entered Lessard’s residence, and left in the taxi a few

minutes later.

         b. A person using the telephone number (978) 327-9051 ordered one kilogram of
            fentanyl to be delivered to 100 Stackpole Street in Lowell on March 2, 2018.

         On March 1, 2018, investigators intercepted telephone calls with the defendant’s phone,

(978) 327-9051 (“the 9051 Phone”). 2 The defendant told Sergio Martinez, “you know how I got

two, right?” He continued, “I did one already.” He told Sergio Martinez to “come through and

drop one off” and said he would give him the “dough” from the one he sold. The defendant

continued, “I hate holding dough, that’s why.” See Government’s Exhibit 1. Investigators would

testify that they knew that Sergio Martinez only made deliveries to large-scale customers, and

based on the investigation, believed “one” and “two” referred to kilograms of fentanyl.

         On March 2, 2018, Sergio Martinez called the defendant and told him, “I’m sending this

kid over there, ok?” The defendant responded, “bring one” and told Sergio Martinez that he

would text him the address. See Government’s Exhibit 2. The defendant then texted, “100

Stackpole St.” Shortly thereafter, he sent, “hmu [hit me up] when near rotary.” See

Government’s Exhibit 3. One hundred Stackpole Street is near a rotary, both of which are in the

neighborhood of the defendant’s arrest in Lowell, Massachusetts. At approximately 9:18 p.m.,

Sergio Martinez called and said that a “black CRV” was coming. The defendant responded, “I’m

coming right now” and continued, “I got 23 in here, alright?” See Government’s Exhibit 4.

Investigators would testify that they knew that Sergio Martinez typically charged around $23,000

for one kilogram of fentanyl, confirming their earlier belief that when the defendant referred to

“one” he meant one kilogram. On a final intercepted call that day, the defendant confirmed that


2
  At that time, investigators had not identified the defendant as the person using the telephone. All references to calls
from the defendant were made using the 9051 Phone unless otherwise noted.


                                                           3
he met Sergio Martinez’s distributor. See Government’s Exhibit 5. Investigators were unable to

conduct surveillance of this transaction.

       c. On March 7, 2018, the person using the 9051 Phone ordered one kilogram of fentanyl
          to be delivered to 10 Fayette St. in Lowell.

       Various intercepted calls informed the actions of law enforcement leading up to the

defendant’s arrest on March 7, 2018. The following calls and text messages were intercepted that

day over Sergio Martinez’s telephone:

    TIME              FROM                  TO                   SUMMARY                     EX

 7:12 p.m.      9051 Phone          Sergio Martinez   Defendant ordered “one.” Sergio        6
                                                      Martinez asked, “you want me to
                                                      send someone?” Defendant replied,
                                                      “yeah.” Sergio Martinez responded,
                                                      “let me see if he wants to go.”
                                                      Sergio Martinez then asked an
                                                      unidentified person, in Spanish, “do
                                                      you want to see the black guy?”
 8:24 p.m.      Sergio Martinez     Taxi Driver       Sergio Martinez called taxi driver     7
                                                      and asked if his “friend” would
                                                      bring someone to Lowell.
 8:47 p.m.      Sergio Martinez     9051 Phone        Sergio Martinez called defendant       8
                                                      and said, “I’m on my way, okay?”
 8:51 p.m.      9051 Phone          Sergio Martinez   TEXT: “10 Fayette”                     9

 8:52 p.m.      9051 Phone          Sergio Martinez   TEXT: “10 Fayette st.”                 10

 8:53 p.m.      Sergio Martinez     Taxi Driver       Sergio Martinez called taxi driver     11
                                                      and asked, “is he there?” He
                                                      continued, “I am coming out in a
                                                      second.”
 9:21 p.m.      Runner              Sergio Martinez   Runner told Sergio Martinez, “tell     12
                                                      him 5 minutes.”
 9:22 p.m.      Sergio Martinez     9051 Phone        TEXT: “5 minute”                       13

 9:22 p.m.      Sergio Martinez     9051 Phone        TEXT: “he there”                       14

 9:22 p.m.      9051 Phone          Sergio Martinez   TEXT: “K”                              15

 9:27 p.m.      Runner              Sergio Martinez   Runner told Sergio Martinez to         16
                                                      “call him” and that he is there.

                                                  4
 9:27 p.m.         Sergio Martinez     9051 Phone          TEXT: “There.”                           17

 9:28 p.m.         Runner              Sergio Martinez     Runner called Sergio Martinez and        18
                                                           asked, “is he driving or what?”
                                                           Sergio Martinez responded “let me
                                                           call him.”
 9:29 p.m.         9051 Phone          Sergio Martinez     Sergio Martinez asked, “Got it?”         19
                                                           Defendant responded, “yeah.”


          In sum, the intercepted calls showed that Sergio Martinez was sending a distributor, in a

taxi, to meet a man at 10 Fayette Street in Lowell, to deliver one kilogram of fentanyl. The

delivery occurred between approximately 9:28 and 9:29 p.m.

          d. Observations of Law Enforcement Officers on March 7, 2018.

          At the same time that these calls occurred, a taxi left the area in front of 10 Fayette Street.

Seconds later, the defendant left the same area on foot carrying a bag that could fit a kilogram of

drugs. There was a heavy snow storm that evening and very few other people, if any, were on the

street.

          e. These facts clearly support probable cause to arrest the defendant.

          Together, these facts create probable cause that the defendant was the person using the

9051 Phone and that he received a kilogram of fentanyl that night. Based on the intercepted calls,

the officers expected a taxi to have delivered a kilogram of fentanyl to a male at 10 Fayette Street

in Lowell between 9:28 and 9:29 p.m. The defendant and the taxi were exactly where they were

expected to be at that time. There were few, if any, other people on the street. Probable cause

exists when “the facts and circumstances within [the police officers’] knowledge and of which

they had reasonably trustworthy information were sufficient to warrant a prudent [person] in

believing that the [defendant] had committed or was committing an offense.” United States v.

Figueroa, 818 F.2d 1020, 1023 (1st Cir. 1987) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)).


                                                    5
In evaluating probable cause, the Court considers the totality of the circumstances. Id. at 1024.

“[T]he government need not show the quantum of proof necessary to convict.” Id. at 1023.

Indeed, probable cause requires less proof than a “preponderance of the evidence” or “more

likely than not.” United States v. Alicea, 2017 WL 3122560 at *3 (D. Mass. July 21, 2017);

United States v. Melvin, 586 F.2d 492, 495 (1st Cir. 1979). Instead, “probability is the

touchstone.” Figueroa, 818 F.2d at 1024 (quoting Illinois v. Gates, 462 U.S. 213, 235 (1983)).

         The wiretap information received by those agents monitoring the phones can be

considered in the probable cause determination, whether or not agents on the street knew it,

because a probable cause determination is based on the “collective knowledge possessed by, and

the aggregate information available to, all the officers involved in the investigation.” United

States v. Fiasconaro, 315 F.3d 28, 36 (1st Cir. 2002) (quotations omitted). See also United States

v. Taylor, 162 F.3d 12, 18 n.2 (1st Cir. 1998) (citations omitted) (holding that information

regarding informant’s reliability could be imputed from one desk officer to field officers). 3

Because the defendant’s arrest was supported by probable cause, his identification during the

booking process should not be suppressed, and the Court’s inquiry should end there.

    II. Even if the Court Finds that the Arrest Was Unlawful, the Defendant’s Identity
        Should Not be Suppressed.

         Even if the arrest was unlawful, the identity of the defendant should not be suppressed. In

INS v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984), the Supreme Court wrote that “the ‘body’

or identity of a defendant or respondent in a criminal or civil proceeding is never itself

suppressible as a fruit of an unlawful arrest, even if it is conceded that an unlawful arrest, search,

or interrogation occurred.” Circuit Courts interpreting Lopez-Mendoza are split on whether this



3
 In any event, the pertinent information from the wire on March 7, 2018, was being called out in real time to the
officers positioned in the area of 10 Fayette St.

                                                         6
merely reaffirms the proposition that illegal police activity does not preclude a court from

exercising personal jurisdiction over a defendant or whether it means that evidence of identity

can never be suppressed. The First Circuit has not yet weighed in on this issue. United States v.

De Los Angeles, 863 F. Supp. 2d 106 (D. Mass 2012) (reviewing circuit precedent and noting

First Circuit has not addressed the issue).

       This split, however, is immaterial because under either interpretation of the Supreme

Court’s decision, the facts here do not warrant suppression of the defendant’s identity. The

defendant relies on United States v. Oscar-Torres, 507 F.3d 224, 230 (4th Cir. 2007), which held

that the Supreme Court’s decision in Lopez-Mendoza did not preclude suppression of unlawfully

obtained evidence relating to identity under some circumstances. The Fourth Circuit held that

evidence of identity (in that case, fingerprints and a criminal record) “is suppressible only if

obtained by ‘exploitation’ of the initial police illegality.” Id. (quoting Wong Sun v. United States,

371 U.S. 471, 488 (1963)). “When police officers use an illegal arrest as an investigatory device

in a criminal case ‘for the purpose of obtaining fingerprints without a warrant or probable cause,’

then the fingerprints are inadmissible under the exclusionary rule.” Id. at 230-31. The Court

continued, however, that when “fingerprints are administratively taken . . . for the purpose of

simply ascertaining . . . the identity or immigration status of the person arrested, they are

sufficiently unrelated to the unlawful arrest that they are not suppressible.” Id. at 231 (quotations

omitted). Likewise, the Supreme Court has suppressed fingerprint evidence when officers

arrested and detained criminal suspects without probable cause for the sole purpose of

connecting them to specific crimes. Hayes v. Florida 470 U.S. 11 (1985); Davis v. Mississippi,

394 U.S. 721 (1969). That is not the case here.




                                                  7
      In this case, officers arrested the defendant, not for the purpose of identifying him, but

because they believed that he received a kilogram of fentanyl in a just completed drug deal. In

fact, DEA agents will testify that were it not for their concern about the public safety risk of

allowing the defendant to receive a kilogram of fentanyl to further distribute, they would not

have sent officers out in a snow storm that night. If their primary goal was to identify the

defendant, they did not need to do it in the middle of a blizzard. Therefore, even if the First

Circuit adopted the minority view articulated in Oscar-Torres, this identity evidence may be

suppressed only if the officers illegally arrested the suspect for the purpose of identifying him.

That was not the purpose here. The District of Massachusetts held in a comparable case, “[e]ven

if this Court were to take the minority position that fingerprint evidence is suppressible when an

arrest is exploited for the primary purpose of obtaining a suspect’s fingerprints . . . [this

defendant] was stopped because [officers] had reason to believe, correctly as it turned out, that

he possessed a large quantity of drugs.” De Los Angeles, 863 F. Supp. 2d at 108. Likewise, the

officers here had reason to believe (indeed, they had probable cause), that the defendant

possessed a large quantity of drugs. They arrested him for that reason and therefore, his identity

should not be suppressed.

   III. The Defendant’s Admissions and Self-Identification Over Subsequent Intercepted
       Calls are so Attenuated as to Dissipate Any Initial Taint.

       The defendant “cannot claim immunity from prosecution simply because his appearance

in court was precipitated by an unlawful arrest.” United States v. Crews, 445 U.S. 463, 474

(1980). Even if the Court were to find that the arrest was unlawful and that the defendant was

taken into custody for the sole purpose of identifying him, the defendant, after his release from

custody, made statements to Sergio Martinez over intercepted telephone calls during which he




                                                   8
described the arrest, and provided his name, address and telephone number, clearly allowing law

enforcement officers to identify him.

           On March 10, 2018, at 3:05 p.m., the defendant used a different telephone number, (978)

398-4561, to call Sergio Martinez and tell him about the arrest. 4 He told Sergio Martinez that he

was arrested “Wednesday night . . . the snow storm.” He said that officers arrested him with “two

bricks.” He described how “homeboy came with one” and the other was found pursuant to a

search warrant. He also told Sergio Martinez that he gave the police his name during the arrest.

Sergio Martinez pulled up a news article about the arrest, and asked the defendant if his name

was “Aaron” and the defendant replied, “yeah.” See Government’s Exhibit 20.

           At 3:22 p.m., Sergio Martinez called the defendant back and read parts of the newspaper

article about his arrest to him. Sergio Martinez asked if the defendant lived at “Merrimack Street,

Apartment 5.” The defendant responded, “yeah.” Sergio Martinez and the defendant then

discussed what would happen to the defendant’s drug customers and Sergio Martinez offered to

serve them until the defendant got back on his feet. They decided to get the defendant’s phone

number (seized by police) transferred to a new phone and the defendant asked Sergio Martinez

what number he had used when they spoke on Wednesday. Sergio Martinez then looked through

his phone and asked, “327-9051?” The defendant responded, “that sounds like it, yeah.” The

defendant wrote the number down. See Government’s Exhibit 21. Within days, the defendant had

the 9051 number transferred to a new phone, and began using it to call Sergio Martinez. Over

various weeks, until his April arrest, the defendant used the 9051 Phone to work with Sergio

Martinez to sell fentanyl to his customers again.




4
    A voice comparison would also confirm that the defendant was the person on the phone.

                                                          9
          The exclusionary rule only prohibits the introduction of derivative evidence “up to the

point at which the connection with the unlawful search becomes so attenuated as to dissipate the

taint.” Murray v. United States, 487 U.S. 533, 537 (1988). The defendant’s decision to describe

his arrest in detail to a coconspirator over a lawfully intercepted telephone call is sufficient

attenuation. “We need not hold that all evidence is ‘fruit of the poisonous tree’ simply because it

would not have come to light but for the illegal actions of the police. Rather, the more apt

question is whether granting establishment of the primary illegality, the evidence to which

instant objection is made has been come at by exploitation of that illegality or instead by means

sufficiently distinguishable to be purged of the primary every taint.” Wong Sun, 371 U.S. at 487-

488. In Wong Sun, a defendant’s voluntary statement to the police several days after release on

his own recognizance was “so attenuated as to dissipate the taint” of an initial illegality. The

defendant’s decision to describe his arrest and confess to a third party is attenuated and

completely independent of any law enforcement action, let alone an exploitation of the initial

arrest.

    IV. Agents Would Have Inevitably Discovered the Defendant’s Identity.

          Finally, even if the defendant was not arrested that evening, officers would have

identified him by other means. Under the inevitable discovery exception to the exclusionary rule,

the court may admit illegally obtained evidence if the evidence would inevitably have been

discovered through independent, lawful means. See Murray, 487 U.S. at 539. Investigators will

testify that during the wiretap investigation, they dedicated substantial time and resources to

identifying various individuals intercepted over the wiretap. They did so by seeking GPS search

warrants for telephone numbers, conducting surveillance of the locations of those phones, and

placing telephone calls to the intercepted numbers to observe who answered them. Investigators



                                                  10
would testify that had they not identified the defendant earlier in this investigation, they would

have pursued alternative means to identify him based on their knowledge of the street addresses

he provided over the intercepted calls and the phone number he used.

   V.      Conclusion

        For the reasons stated, this Court should deny the defendant's motion to suppress.



January 18, 2019                                      Respectfully submitted,

                                                      Scott W. Murray
                                                      United States Attorney

                                                      /s/ Georgiana L. Konesky
                                                      Assistant U.S. Attorney
                                                      Massachusetts Bar # 685375
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
                                                      603-225-1552
                                                      georgiana.konesky@usdoj.gov

                                                      /s/ Seth R. Aframe
                                                      Assistant U.S. Attorney
                                                      Massachusetts Bar # 685375
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
                                                      603-225-1552
                                                      seth.aframe@usdoj.gov




                                                 11
                                      CERTIFICATION

       I certify that a copy of this motion has been served electronically, through ECF, on
counsel of record, on January 18, 2019.

                                                    /s/ Georgiana L. Konesky
                                                    Assistant U.S. Attorney




                                               12
